             Case 2:19-cv-00793-RSL Document 297 Filed 07/31/20 Page 1 of 3



 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7   CHARLOTTE WINELAND, Individually, and                 NO. 2:19-cv-00793-RSL
     SUSAN WINELAND, as Personal
 8   Representative of the Estate of JOHN DALE             STIPULATED AND ORDER
     WINELAND, Deceased                                    PERMITTING PLAINTIFFS TO NOTE
 9                                                         THE FED. R, CIV. P. 30(B)(6)
                    Plaintiffs,                            DEPOSITION OF DEFENDANT
10                                                         CARRIER CORPORATION AFTER THE
            v.                                             DISCOVERY DEADLINE
11
     AIR & LIQUID SYSTEMS CORPORATION,
12   et al.,
13                  Defendants.
14

15                                           STIPULATION
16          Pursuant to LCR 7(d)(1) and LCR 10(g), defendant Carrier Corporation and plaintiffs
17   Charlotte Wineland and Susan Wineland hereby jointly request that the Court enter an order
18   permitting plaintiffs to note the Fed. R. Civ. P. 30(b)(6) deposition of Carrier Corporation
19   beyond the current deadline to complete discovery of August 9, 2020. Counsel for both parties
20   met and conferred about the need to proceed with this deposition at this time, particularly in
21   light of the evidentiary posture of this case and forthcoming dispositive motions, as well as in
22   the midst of the Covid-19 pandemic and the accompanying travel and quarantine restrictions
23   which make gathering documents and information and preparing and presenting a witness
24   sufficiently prepared to respond to the breadth of topics requested by plaintiffs incredibly
25   difficult. The parties have discussed the timing of the deposition and several different possible


      STIPULATED AND ORDER PERMITTING PLAINTIFFS TO NOTE                 Williams, Kastner & Gibbs PLLC
                                                                         601 Union Street, Suite 4100
      THE FED. R, CIV. P. 30(B)(6) DEPOSITION OF DEFENDANT               Seattle, Washington 98101-2380
      CARRIER CORPORATION AFTER THE DISCOVERY DEADLINE                   (206) 628-6600
      -1
             Case 2:19-cv-00793-RSL Document 297 Filed 07/31/20 Page 2 of 3



 1   means for reducing costs associated with this deposition, including those enumerated in the

 2   local rules, which will further judicial economy.

 3          Counsel have agreed that postponing the Fed. R. Civ. P. 30(b)(6) deposition of Carrier

 4   Corporation at this time will allow the parties adequate time to review the evidence in this case

 5   and the necessity for this deposition at this time, continue to meet and confer on the necessity,

 6   the timing and the scope of the deposition and various options that would help the parties to

 7   avoid unnecessary discovery and costs, and reach an agreement in this regard and, hopefully,

 8   avoid unnecessary discovery motions. The parties do not anticipate that conducting this

 9   deposition after the discovery deadline will cause any other delay in litigating the case.

10          For these reasons that will aid the judicial economy, and also in light of the current

11   pandemic situation and Carrier Corporation’s pending motion for summary judgment, the

12   parties agree that there is good cause to allow the deposition of Carrier Corporation to occur

13   beyond the current deadline to complete discovery of August 9, 2020.

14          This stipulation is intended to address the timing of the deposition relative to the current

15   discovery deadline only. The parties agree that Carrier Corporation expressly preserves and

16   does not waive any objections it may have to plaintiffs’ notice of deposition unrelated to the

17   timing of the deposition after the current discovery deadline.

18   STIPULATED BY:

19    FROST LAW FIRM, PC                             WILLIAMS, KASTNER & GIBBS PLLC
20    By: s/ Andrew Seitz                            By: s/ Megan E. Uhle
         Andrew Seitz                                   Megan E. Uhle
21       273 West 7th Street                            Nicole R. MacKenzie
         San Pedro, CA 90731                            601 Union Street, Suite 4100
22       Email: andrew@frostlawfirm.com                 Seattle, WA 98101-2380
         admin@frostlawfirm.com                         Email: muhle@williamskastner.com
23       Attorneys for Plaintiff                        nmackenzie@williamskastner.com
                                                        wkgasbestos@williamskastner.com
24                                                      Attorneys for Defendant Carrier Corporation
25


      STIPULATED AND ORDER PERMITTING PLAINTIFFS TO NOTE                 Williams, Kastner & Gibbs PLLC
                                                                         601 Union Street, Suite 4100
      THE FED. R, CIV. P. 30(B)(6) DEPOSITION OF DEFENDANT               Seattle, Washington 98101-2380
      CARRIER CORPORATION AFTER THE DISCOVERY DEADLINE                   (206) 628-6600
      -2
             Case 2:19-cv-00793-RSL Document 297 Filed 07/31/20 Page 3 of 3



 1
                                                ORDER
 2
            Based on the foregoing stipulation of the parties, it is hereby ORDERED that the Fed.
 3
     R. Civ. P. 30(b)(6) deposition of Carrier Corporation may occur by agreement of the parties
 4
     after the current deadline to complete discovery of August 9, 2020.
 5

 6
            Dated this 31st day of July, 2020.
 7

 8

 9
                                                                A
                                                                Robert S. Lasnik
10                                                              United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      STIPULATED AND ORDER PERMITTING PLAINTIFFS TO NOTE               Williams, Kastner & Gibbs PLLC
                                                                       601 Union Street, Suite 4100
      THE FED. R, CIV. P. 30(B)(6) DEPOSITION OF DEFENDANT             Seattle, Washington 98101-2380
      CARRIER CORPORATION AFTER THE DISCOVERY DEADLINE                 (206) 628-6600
      -3
